EXHIBIT 10.2

 

INDEPENDENT CONTRACTOR SERVICES AGREEMENT

 

This Independent Contractor Services Agreement (this “Agreement”) effective as
of December 19, 2019 (the “Effective Date”), is entered into between Emerald
Bioscience, Inc., a Nevada corporation (“Company”), and Dr. Avtar Dhillon, an
individual (“Contractor”). The parties hereby agree as follows:

 

1. Engagement for Services. Company hereby engages Contractor to perform the
services (the “Services”) described on Exhibit A in accordance with the schedule
set forth thereon and the terms and conditions of this Agreement. Contractor
hereby accepts such engagement and shall perform the Services and otherwise act
in strict accordance with the terms and conditions of this Agreement. Contractor
shall comply with all applicable Company policies and procedures in the
performance of the Services. Contractor shall perform the Services in accordance
with all applicable laws, regulations and the highest professional industry
standards.

 

2. Compensation; Expenses. Company shall pay Contractor the fees set forth in
Exhibit A in accordance with the payment schedule set forth therein. If provided
for in Exhibit A, Company shall reimburse Contractor’s reasonable expenses
directly incurred in the performance of the Services no later than thirty (30)
days after Company’s receipt of Contractor’s invoice, provided that
reimbursement for expenses may be delayed until such time as Contractor has
furnished reasonable documentation for authorized expenses as Company may
reasonably request. Upon termination of this Agreement for any reason,
Contractor shall be (a) paid fees on the basis set forth in Exhibit A and (b)
reimbursed only for expenses that are incurred prior to termination of this
Agreement and in accordance with this Agreement.

 

3. Place of Work. Contractor is generally free to perform Contractor’s Services
at a location of Contractor’s choosing. Contractor understands that the Services
must coordinate with Company’s established protocols and security requirements
and may from time to time need to be performed at Company’s premises.

 

4. Disclosure and Assignment of Work Product.

 

4.1 Work Product. “Work Product” shall mean all discoveries, inventions (whether
or not protectable under patent laws), designs, developments, improvements,
works of authorship, information or data fixed in any tangible medium of
expression (whether or not protectable under copyright laws), know-how, ideas
(whether or not protectable under trade secret laws), mask works, trademarks,
service marks, trade names, trade dress or other technology, intellectual
property or results conceived, created, generated, made, derived, developed or
reduced to practice, whether directly or indirectly or solely or jointly with
others, from (a) the performance of the Services or (b) the Confidential
Information (as defined below).

 

4.2 Disclosure and Assignment of Work Product. Contractor shall maintain
adequate and current records of all Work Product; which records shall be and
remain the property of Company. Contractor promptly shall disclose and describe
to Company all Work Product. Contractor shall, and hereby does, assign to
Company, or Company’s designee, all of Contractor’s right, title and interest in
and to any and all Work Product, all associated records, and all intellectual
property rights therein and thereto.

 



  

  



 

4.3 Further Assistance. Contractor shall perform, during and after the term of
this Agreement, all acts that Company deems necessary or desirable to permit and
assist Company in obtaining, perfecting and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Work Product. Such
assistance shall include, without limitation, the maintenance of adequate and
current records of any and all Work Product, the disclosure of all pertinent
information and data relating to Work Product, the execution of all
applications, specifications, oaths, and assignments, and all other instruments
and papers that Company shall deem necessary to apply for and to assign or
convey to Company, its successors, and assigns or nominees, the sole and
exclusive right, title, and interest in such Work Product. If Company is unable
for any reason to secure Contractor’s signature to any document required to
file, prosecute, register or memorialize the assignment of any rights under any
Work Product, Contractor hereby irrevocably designates and appoints Company as
Contractor’s agent and attorney-in-fact to act for and on Contractor’s behalf
and instead of Contractor to take all lawfully permitted acts to further the
filing, prosecution, registration, memorialization of assignment, issuance and
enforcement of rights under such Work Product, all with the same legal force and
effect as if executed by Contractor. The foregoing is deemed a power coupled
with an interest and is irrevocable.

 

4.4 Out-of-Scope Innovations. If Contractor incorporates or permits to be
incorporated into any Work Product any technology or intellectual property
relating in any way, at the time of conception, creation, generation, making,
derivation, development or reduction to practice of such Work Product, to
Company’s business or actual or demonstrably anticipated research or development
but which was conceived, created, generated, made, derived, developed or reduced
to practice by Contractor (solely or jointly) either unrelated to Contractor’s
work for Company under this Agreement or prior to the earlier of the Effective
Date or Contractor’s commencement of the Services (collectively, the
“Out-of-Scope Innovations”), then Contractor hereby grants to Company and
Company’s designees a non-exclusive, royalty-free, irrevocable, worldwide, fully
paid-up license (with rights to sublicense through multiple tiers of
sublicensees) to practice all intellectual property rights relating to such
Out-of-Scope Innovations. Notwithstanding the foregoing, Contractor shall not
(a) incorporate, or permit to be incorporated, any technology or intellectual
property conceived, created, generated, made, derived, developed or reduced to
practice by others or any Out-of-Scope Innovations into any Work Product without
Company’s prior written consent or (b) disclose to Company, or bring onto
Company’s premises, or induce Company to use any confidential or proprietary
information that belongs to anyone other than Company or Contractor.

 

4.5 License. To the extent, if any, that Contractor retains any right, title or
interest in or to any Work Product, Contractor hereby grants to Company a
perpetual, irrevocable, fully paid-up, transferable, sublicensable, exclusive,
worldwide right and license (a) to use, reproduce, distribute, display and
perform (whether publicly or otherwise), prepare derivative works of and
otherwise modify, make, sell, offer to sell, import and otherwise use and
exploit (and have others exercise such rights on behalf of Company) all or any
portion of such Work Product, in any form or media (now known or later
developed); (b) to modify all or any portion of such Work Product, including,
without limitation, the making of additions to or deletions from such Work
Product, regardless of the medium (now or hereafter known) into which such Work
Product may be modified and regardless of the effect of such modifications on
the integrity of such Work Product; (c) to identify Contractor, or not to
identify Contractor, as one or more authors of or contributors to such Work
Product or any portion thereof, whether or not such Work Product or any portion
thereof have been modified; and (d) to otherwise exploit such Work Product in
any manner whatsoever; in each case without notice to, the consent of, or
accounting to Contractor. Contractor further waives any “moral” rights or other
rights with respect to attribution of authorship or integrity of such Work
Product that Contractor may have under any applicable law, whether under
copyright, trademark, unfair competition, defamation, right of privacy,
contract, tort or other legal theory.

 



 2

  



 

5. Confidentiality.

 

5.1 Confidential Information. “Confidential Information” shall mean (a) any and
all data and information of any type whatsoever directly or indirectly related
to Company, its technology, intellectual property, products, product candidates,
employees, business, assets, finances, operations or opportunities and/or the
Services, (b) all Work Product and all associated records, (c) the existence of
this Agreement and the nature and scope of the Services, the terms and
conditions hereof and thereof, and the performance of the Services, and (d) any
information that may be made known to Contractor including any such information
that Company has received from others that Company is obligated to treat as
confidential or proprietary. Notwithstanding the foregoing, Confidential
Information shall not include (i) information that is or becomes publicly known
through lawful means through no act or omission of Contractor; (ii) information
that was rightfully known by Contractor without confidential or proprietary
restriction before receipt from Company, as evidenced by Contractor’s
contemporaneous written records; or (iii) information that is disclosed to
Contractor without restriction by a third party who rightfully possesses the
information and does not owe a duty of confidentiality to Company with respect
to such information.

 

5.2 Nondisclosure and Nonuse. Except as permitted in this Section 5, Contractor
shall maintain in confidence and not, directly or indirectly, use, disseminate
or in any way disclose the Confidential Information. Contractor may use the
Confidential Information solely to perform the Services for the sole and
exclusive benefit of Company. Contractor shall not disclose the Confidential
Information to any third party, other than Company. Contractor shall treat all
Confidential Information with the same degree of care as Contractor accords to
Contractor’s own confidential information, but in no case shall Contractor use
less than reasonable care. Contractor shall immediately give notice to Company
of any unauthorized use or disclosure of the Confidential Information.
Contractor shall assist Company in remedying any such unauthorized use or
disclosure of the Confidential Information.

 

5.3 Permitted Disclosure. Contractor’s nondisclosure obligations under Section
5.2 shall not apply to the extent that Contractor is required to disclose
information by applicable law, regulation or order of a governmental agency or a
court of competent jurisdiction; provided, however, that Contractor shall
provide advanced written notice thereof to Company, consult with Company with
respect to such disclosure and provide Company sufficient opportunity to object
to any such disclosure or to request confidential treatment thereof (if
applicable).

 

5.4 Ownership and Return of Confidential Information and Company Property. All
Confidential Information and any materials (including, without limitation,
documents, drawings, papers, media, tapes, models, apparatus, sketches, designs
and lists) relating thereto (collectively, the “Company Property”), are the sole
and exclusive property of Company. Within five (5) days after any request by
Company, Contractor shall destroy or deliver to Company, at Company’s option,
(a) all Company Property and (b) all materials in Contractor’s possession or
control that contain or disclose any Confidential Information. Nothing in this
Section 5 is intended to limit any remedy of Company under the California
Uniform Trade Secrets Act (California Civil Code Section 3426), or otherwise
available under law.

 



 3

  



 

6. Wavier of Rights and Constructive Trust. Contractor hereby waives any and all
rights Contractor may have or hereafter acquire in or to the Work Product, the
Confidential Information or the Company Property, or any other work product
derived directly or indirectly therefrom. Without limiting the generality of any
other provision of this Agreement, Contractor shall not copy, disclose, publish
or otherwise disseminate (including without limitation in the form of any book,
movie, television show, video, article, interview, blog, tweet, website posting
or other public disclosure or use of any type whatsoever) the Work Product, the
Confidential Information or the Company Property, or any other work product
derived directly or indirectly therefrom. Any and all proceeds (in cash, in kind
or otherwise) directly or indirectly resulting from any violation of this
Agreement shall be held in constructive trust for the sole and exclusive benefit
of Company, and Contractor immediately shall pay or deliver to Company any and
all of such proceeds.

 

7. Independent Contractor Relationship.

 

7.1 Independent Contractor Status. Contractor’s relationship with Company is
that of an independent contractor, and nothing in this Agreement is intended to,
or shall be construed to, create a partnership, agency, joint venture,
employment or similar relationship. Neither Contractor nor, if Contractor is an
entity, any employee of Contractor (which for purposes of this Section 7 shall
be included in the term “Contractor”) shall be entitled to any benefits accorded
to Company’s employees, including workers’ compensation, disability insurance,
retirement plans, or vacation or sick pay. Contractor’s exclusion from benefit
programs maintained by Company is a material component of the terms of
compensation negotiated by the parties and is not premised on Contractor’s
status as a non-employee with respect to Company. To the extent that Contractor
may become eligible for any benefit programs maintained by Company (regardless
of the timing of or reason for eligibility), Contractor hereby waives
Contractor’s right to participate in the programs. Contractor’s waiver is not
conditioned on any representation or assumption concerning Contractor’s status
under the common law test. Consistent with Contractor’s independent contractor
status, Contractor shall not apply for any government-sponsored benefits that
are intended to apply to employees, including, but not limited to, unemployment
benefits. Contractor is not authorized to make any representation, contract or
commitment on behalf of Company unless specifically requested or authorized in
writing to do so by Company.

 

7.2 Taxes; Insurance; Permits. Contractor is solely responsible for, and shall
file, on a timely basis, all tax returns and payments required to be filed with,
or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement, and shall
provide Company with proof of payment on demand. Contractor is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing services under this Agreement. No part of Contractor’s
compensation shall be subject to withholding by Company for the payment of any
social security, federal, state or any other employee payroll taxes. Contractor
shall be responsible for providing, at Contractor’s expense and in Contractor’s
name, disability, workers’ compensation, or other insurance as well as licenses
and permits usual or necessary for performing the Services.

 



 4

  



  

8. Term and Termination.

 

8.1 Term. Contractor’s engagement is for a contractual term of one year, renewed
automatically without any action on the part of either Company or Contractor,
unless terminated earlier as set forth below.

 

8.2 Early Termination. Company or Contractor may terminate this Agreement at any
time: (a) without cause, on thirty (30) days’ prior express written notice to
the other party of termination or (b) immediately upon express written notice to
the other party if the other party defaults in the performance of this Agreement
in any material respect or materially breaches any of its provisions. This
Agreement shall terminate automatically upon the occurrence of (i) the
appointment of a receiver, liquidator, or trustee for either party by decree of
competent authority in connection with any adjudication or determination by such
authority that either party is bankrupt or insolvent,(ii) the filing by either
party of a petition in voluntary bankruptcy, the making of an assignment for the
benefit of its creditors, or the entering into of a composition with its
creditors or (iii) the death (if applicable) or dissolution of either party.

 

8.3 Effect of Expiration or Termination. Upon expiration or termination of this
Agreement, Company shall pay Contractor for services performed under this
Agreement as set forth in Section 1 and Exhibit A. The provisions of Sections 4,
5, 8.3, 10 and 11 shall survive any termination or expiration of this Agreement.

 

9. Other Services; No Conflict of Interest. Contractor may represent, perform
services for, or be employed by such additional persons or companies as
Contractor sees fit, except to the extent that doing so causes Contractor to
breach Contractor’s obligations under this Agreement. Notwithstanding the
foregoing, during the term of this Agreement, Contractor shall not accept work,
enter into a contract or accept an obligation inconsistent or incompatible with
Contractor’s obligations, or the Services to be rendered for Company, under this
Agreement.

 

10. Contractor’s Representations and Warranties; Indemnification.

 

10.1 Contractor represents and warrants to Company that (a) to the best of
Contractor’s knowledge, there is no other existing contract or duty on
Contractor’s part that conflicts with or is inconsistent with this Agreement,
(b) Contractor has the qualifications and ability to perform the Services in
accordance with the terms of this Agreement, without the advice, control, or
supervision of Company, (c) Contractor shall be solely responsible for the
professional performance of the Services and shall receive no assistance,
direction, or control from Company, (d) Contractor has good title to any Work
Product and the right to assign Work Product to Company free of any proprietary
rights of any other party or any other encumbrance whatsoever, (e) to the extent
applicable, each of Contractor’s employees and subcontractors involved in any
way in the performance of the Services hereunder will have agreed, as a
condition precedent to either (i) its employment or subcontractor relationship
with Contractor, as the case may be, or (ii) its involvement in the performance
of the Services, to be bound by terms and conditions at least as protective as
those terms and conditions applicable to Contractor regarding Work Product and
Confidential Information under this Agreement, and (f) (i) Contractor has all
necessary power and capacity (if Contractor is an individual) or authority (if
Contractor is an entity) to enter into and perform this Agreement, (ii) this
Agreement constitutes Contractor’s valid and binding obligation, enforceable in
accordance with its terms except (A) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (B) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, (iii) the execution and performance of this Agreement by
Contractor do not (1) violate any provision of law applicable to Contractor, (2)
conflict with any document, agreement or instrument to which Contractor is a
party or (3) except for notices, approvals and consents that have been made or
obtained, require that Recipient obtain any consent or approval of, or give
notice to, any person.

 



 5

  



 

10.2 Contractor shall and does hereby indemnify, defend, and hold harmless
Company, and Company’s officers, directors, equity holders, employees, agents,
affiliates, subsidiaries, representatives, successors and assigns, from and
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, settlements, judgments, recoveries, and deficiencies,
including interest, penalties, and reasonable attorney fees and costs, that
Company may incur or suffer to the extent resulting from or relating to any
breach or failure of Contractor to perform any of its representations,
warranties, and covenants in this Agreement or the alleged breach by Contractor
of any confidentiality or services agreement with anyone other than Company.

 

11. Miscellaneous.

 

11.1 Successors and Assigns. Contractor may not subcontract or otherwise assign,
transfer or delegate Contractor’s rights or obligations under this Agreement
without Company’s prior written consent. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective heirs, legal representatives, successors, and permitted
assigns, and shall not benefit any person or entity other than those enumerated
above

 

11.2 Amendments; Waivers. This Agreement shall not be varied, altered, modified,
changed or in any way amended except by an instrument in writing executed by
Contractor and a duly authorized representative of Company. No waiver by a party
of a breach of or obligation under this Agreement shall constitute a waiver of
any other or subsequent breach or obligation.

 

11.3 Counterparts; Signatures. This Agreement may be executed and delivered by
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Any signature
page delivered by facsimile or e-mail transmission of images in Adobe PDF or
similar format shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto. Any party who delivers such a signature page agrees to later deliver an
original counterpart to the other party if so requested

 

11.4 Injunctive Relief. Contractor’s obligations under this Agreement are of a
unique character that gives them particular value; Contractor’s breach of any of
such obligations shall result in irreparable and continuing damage to Company
for which money damages are insufficient, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including money damages if appropriate).

 



 6

  



 

11.5 Attorneys’ Fees. If any legal action (including, without limitation, an
action for arbitration or injunctive relief) is brought relating to this
Agreement or the breach or alleged breach hereof, the prevailing party in any
final judgment or arbitration award in any such action shall be entitled to
receive from the other party the reasonable attorneys’ fees (and all related
costs and expenses), and all other costs and expenses paid or incurred by such
prevailing party in connection with such action or proceeding and in connection
with enforcing any judgment or order with respect to such matter.

 

11.6 Governing Law; Forum. This Agreement shall be governed by, interpreted and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law principles thereof. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in Los Angeles County, California, as applicable, for any matter arising
out of or relating to this Agreement, except that in actions seeking to enforce
any order or any judgment of such federal or state courts located in Los Angeles
County, California, such personal jurisdiction shall be nonexclusive.

 

11.7 Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be conclusively deemed
to have been duly given (a) when hand delivered to the other party; (b) when
sent by electronic mail to the address set forth on the signature pages hereto
if sent between 8:00 am and 5:00 pm recipient’s local time on a business day, or
on the next business day if sent by electronic mail other than between 8:00 am
and 5:00 pm recipient’s local time; (c) three business days after deposit in the
U.S. mail with first class or certified mail receipt requested postage prepaid
and addressed to the other party at the address set forth on the signature pages
hereto; or (d) the next business day after deposit with a national overnight
delivery service, postage prepaid, addressed to the parties as set forth on the
signature pages hereto with next business day delivery guaranteed, provided that
the sending party receives a confirmation of delivery from the delivery service
provider. A party may change or supplement the addresses given above, or
designate additional addresses, for purposes of this Section 11.7 by giving the
other party written notice of the new address in the manner set forth above.

 

11.8 18 U.S.C. § 1833(b) Notice. Contractor understands that 18 U.S.C. § 1833(b)
states as follows:

 



 

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 



 



 7

  



 

Accordingly, notwithstanding anything to the contrary in this Agreement,
Contractor understands that Contractor has the right to disclose in confidence
trade secrets to Federal, State, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Contractor understands that Contractor also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Contractor understands and acknowledges that nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).

 

11.9 Further Assurances. Company and Contractor shall from time to time and at
all times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances without
further consideration, which may reasonably be required to effect the
transactions contemplated by this Agreement

 

11.10 Acknowledgement; Interpretation. The parties acknowledge that: (a) they
have each had the opportunity to consult with independent counsel of their own
choice concerning this Agreement and have done so to the extent they deem
necessary, and (b) they each have read and understand the Agreement, are fully
aware of its legal effect, and have entered into it voluntarily and freely based
on their own judgment and not on any promises or representations other than
those contained in the Agreement. This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party. By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement. Captions are used for reference purposes
only and should be ignored in the interpretation of this Agreement.

 

11.11 Entire Agreement. This Agreement and the agreements referred to herein
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or contemporaneous representations, warranties
or agreements concerning such subject matter, written or oral. The parties
further intend that this Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding involving
this Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

 8

  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



 

COMPANY:

 

 

 

 

 

Emerald Bioscience, Inc.

    By: 

 

Name:

Brian Murphy  Title: Chief Executive Officer     

 

Address:

130 North Marina Drive

Long Beach, California 90803

 



 



 CONTRACTOR:     

 

Dr. Avtar Dhillon

      Address:

55 Vista Del Golfo

Long Beach, California 90803

 



 

SIGNATURE PAGE TO INDEPENDENT CONTRACTOR SERVICES AGREEMENT

 



  

  



 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

Description of Services:

 

Contractor shall provide to Company corporate finance and strategic business
advisory services (the “Services”). Contractor will work directly with the Chief
Executive Officer of Company. Contractor will use his best efforts to promote
the interests of Company, and will carry out his Services honestly, in good
faith and in the best interests of Company. Contractor shall take direction
from, and report to, the Board of Directors of Company.

 

Schedule of Services:

 

Contractor shall perform the Services upon the effective date of this agreement
until the termination of this Agreement.

 

Compensation and Payment Terms:

 

Company shall pay Contractor a monthly rate of $10,000, with (i) $5,000 paid
each month and (ii) $5,000 accruing from the Effective Date and payable upon
Company’s completion of a material financing. Company’s Board of Directors will,
within 90 days of the end of each fiscal year, review the monthly rate paid to
Contractor.

 

Expenses:

 

Company shall reimburse Contractor’s reasonable expenses incurred in the
performance of the Services in accordance with Section 2.

 



 

A-1



 